534 Pa. 309 (1993)
632 A.2d 1294
Patricia WU, Appellant,
v.
Michael SPENCE, M.D., and Hahnemann University Hospital.
Supreme Court of Pennsylvania.
Argued and Decided October 19, 1993.
Paul Gordon Hughes, Henri Marcel, Philadelphia, for Patricia Wu.
James M. Penny, Jr., Philadelphia, for Michael Spence.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.


*310 ORDER

PER CURIAM:
Appeal dismissed as having been improvidently granted.
MONTEMURO, J., did not participate in the consideration or decision of this case.